SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court:  The validity of the quitclaim deeds referred to in the petition for rehearing were not challenged in the trial court. There were no findings or conclusions by the trial court with respect to their validity and therefore this is not a proper issue to raise in this court. In addition, plaintiffs have no standing in the trial court or in this court to litigate that issue. The petition for rehearing is denied. JONES and EBERSPACHER, JJ., concur.